Name: Commission Implementing Regulation (EU) NoÃ 1097/2011 of 25Ã October 2011 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Implementing Regulation
 Subject Matter: defence;  international trade;  international affairs
 Date Published: nan

 1.11.2011 EN Official Journal of the European Union L 285/2 COMMISSION IMPLEMENTING REGULATION (EU) No 1097/2011 of 25 October 2011 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under the Regulation. (2) On 8 July 2011 the Sanctions Committee of the United Nations Security Council approved updates to the list of individuals and entities subject to the freezing of assets. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 193, 23.7.2005, p. 1. ANNEX ANNEX I List of natural and legal persons, entities or bodies referred to in Article 2 A. NATURAL PERSONS (1) Frank Kakolele Bwambale (alias (a) Frank Kakorere, (b) Frank Kakorere Bwambale). Nationality: Congolese. Function: FARDC General (without posting as of June 2011). Other information: (a) Left the CNDP in January 2008; (b) As of June 2011 resides in Kinshasa, DRC; (c) Since 2010 he has been involved in activities apparently on behalf of the DRC governments Programme de Stabilisation et Reconstruction des Zones Sortant des Conflits ArmÃ ©s (STAREC), including participation in a STAREC mission to Goma and Beni in March 2011; (d) Former RCD-ML leader. Date of designation referred to in Article 5(1)(b): 10.11.2005. (2) JÃ ©rÃ ´me Kakwavu Bukande (alias (a) JÃ ©rÃ ´me Kakwavu, (b) Commandant JÃ ©rÃ ´me). Title: General. Nationality: Congolese. Other information: (a) Former President of UCD/FAPC; (b) As of June 2011 detained in Makala Prison in Kinshasa. Date of designation referred to in Article 5(1)(b): 10.11.2005. (3) Gaston Iyamuremye (alias: (a) Rumuli, (b) Byiringiro Victor Rumuli, (c) Victor Rumuri, (d) Michel Byiringiro). Date of Birth: 1948. Place of Birth: (a) Musanze District (Northern Province), Rwanda; (b) Ruhengeri, Rwanda. Title: Brigadier General. Function: (a) FDLR President, (b) 2nd Vice-President of FDLR-FOCA. Nationality: Rwandan. Other information: (a) As of June 2011 based at Kalonge, North Kivu Province; (b) According to multiple sources, including the UNSC DRC Sanctions Committees Group of Experts, Gaston Iyamuremye is the second vice president of the FDLR and is considered a core member of the FDLR military and political leadership; (c) Gaston Iyamuremye ran Ignace Murwanashyakas (President of the FDLR) office in Kibua, DRC until December 2009. Date of designation referred to in Article 5(1)(b): 23.12.2010. (4) Germain Katanga. Title: General. Nationality: Congolese. Other information: (a) Handed over by the Government of the DR of the Congo to the International Criminal Court (ICC) on 18.10.2007; (b) FRPI chief. Date of designation referred to in Article 5(1)(b): 10.11.2005. (5) Thomas Lubanga. Place of birth: Ituri, DRC. Other information: (a) Transferred to the ICC by the Congolese authorities on 17.3.2006; (b) President of the UPC/L. Date of designation referred to in Article 5(1)(b): 10.11.2005. (6) Khawa Panga Mandro (alias (a) Kawa Panga, (b) Kawa Panga Mandro, (c) Kawa Mandro, (d) Yves Andoul Karim, (e) Chief Kahwa, (f) Kawa, (g) Mandro Panga Kahwa, (h) Yves Khawa Panga Mandro). Date of birth: 20.8.1973. Place of birth: Bunia, DRC. Nationality: Congolese. Other information: (a) Arrested by Congolese authorities in October 2005, acquitted by the Court of Appeal in Kisangani, subsequently transferred to the judicial authorities in Kinshasa on new charges; (b) As of June 2011 detained at Makala Central Prison, Kinshasa; (c) Ex-President of PUSIC. Date of designation referred to in Article 5(1)(b): 10.11.2005. (7) Callixte Mbarushimana. Date of birth: 24.7.1963. Place of birth: Ndusu/Ruhengeri, Northern Province, Rwanda. Nationality: Rwandan. Other information: (a) Arrested in Paris on 3 October 2010 under ICC warrant for war crimes and crimes against humanity committed by FDLR troops in the Kivus in 2009 and transferred to The Hague on 25 January 2011; (b) Executive Secretary of the FDLR and Vice-President of the FDLR military high command until his arrest. Date of designation referred to in Article 5(1)(b): 21.3.2009. (8) Iruta Douglas Mpamo (alias (a) Mpano, (b) Douglas Iruta Mpamo). Date of birth: (a) 28.12.1965, (b) 29.12.1965. Place of birth: (a) Bashali, Masisi, DRC (refers to date of birth (a)), (b) Goma, DRC (refers to date of birth (b), (c) Uvira). Nationality: Congolese. Other information: (a) As of June 2011 resides in Gisenyi, Rwanda; (b) Owner/Manager of the Compagnie Aerienne des Grands Lacs and of Great Lakes Business Company. Date of designation referred to in Article 5(1)(b): 10.11.2005. (9) Sylvestre Mudacumura (alias (a) Radja, (b) Mupenzi Bernard, (c) General Major Mupenzi, (d) General Mudacumura). Function: (a) Military commander of FDLR-FOCA; (b) political 1st Vice-President and head of FOCA High Command. Nationality: Rwandan. Other information: As of June 2011 based at Kikoma forest, near Bogoyi, Walikale, North Kivu. Date of designation referred to in Article 5(1)(b): 10.11.2005. (10) Leodomir Mugaragu (alias: (a) Manzi Leon, (b) Leo Manzi). Date of Birth: (a) 1954, (b) 1953. Place of Birth: (a) Kigali, Rwanda, (b) Rushashi (Northern Province), Rwanda. Function: FDLR-FOCA Chief of Staff, in charge of administration. Other information: (a) According to open-source and official reporting, Leodomir Mugaragu is the Chief of Staff of the Forces Combattantes Abucunguzi/Combatant Force for the Liberation of Rwanda (FOCA), the FDLRs armed wing; (b) According to official reporting Mugaragu is a senior planner for FDLRs military operations in the eastern DRC; (c) As of June 2011 based at the FDLR HQ at Kikoma forest, Bogoyi, Walikale, North Kivu. Date of designation referred to in Article 5(1)(b): 23.12.2010. (11) Leopold Mujyambere (alias (a) Musenyeri, (b) Achille, (c) Frere Petrus Ibrahim. Date of birth: (a) 17.3.1962, (b) 1966 (estimated). Place of birth: Kigali, Rwanda. Nationality: Rwandan. Other information: (a) As of June 2011 Commander of the South Kivu operational sector now called Amazon  of FDLR-FOCA; (b) Based at Nyakaleke (south-east of Mwenga, South Kivu). Date of designation referred to in Article 5(1)(b): 21.3.2009. (12) Ignace Murwanashyaka (alias Ignace). Title: Dr Date of birth: 14.5.1963. Place of birth: (a) Butera, Rwanda; (b) Ngoma, Butare, Rwanda. Nationality: Rwandan. Other information: (a) President of the FDLR and supreme commander of the FDLR armed forces; (b) Arrested by German authorities on 17 November 2009. Date of designation referred to in Article 5(1)(b): 10.11.2005. (13) Straton Musoni (alias I.O. Musoni). Date of birth: (a) 6.4.1961, (b) 4.6.1961. Place of birth: Mugambazi, Kigali, Rwanda. Nationality: Rwandan. Other information: (a) Arrested by German authorities on 17 November 2009; (b) Replaced as 1st Vice-President of the FDLR. Date of designation referred to in Article 5(1)(b): 13.4.2007. (14) Jules Mutebutsi (alias (a) Jules Mutebusi, (b) Jules Mutebuzi, (c) Colonel Mutebutsi). Place of birth: 1964 Minembwe South Kivu, DRC. Nationality: Congolese. Other information: (a) Former FARDC Deputy Military Regional Commander of 10th Military Region; (b) In December 2007 arrested by Rwandan authorities and has lived since in semi-liberty in Kigali (not authorised to leave the country). Date of designation referred to in Article 5(1)(b): 10.11.2005. (15) Mathieu Chui Ngudjolo (alias Cui Ngudjolo). Other information: (a) Arrested by MONUC in Bunia in October 2003; (b) Surrendered by the Government of the DR of the Congo to the International Criminal Court on 7 February 2008. Date of designation referred to in Article 5(1)(b): 10.11.2005. (16) Floribert Ngabu Njabu (alias (a) Floribert Njabu, (b) Floribert Ndjabu, (c) Floribert Ngabu, (d) Ndjabu). Other information: (a) President of FNI; (b) Under house arrest in Kinshasa since March 2005; (b) Transferred to The Hague on 27 March 2011 to testify in the ICC trials. Date of designation referred to in Article 5(1)(b): 10.11.2005. (17) Laurent Nkunda (alias (a) Laurent Nkunda Bwatare, (b) Laurent Nkundabatware, (c) Laurent Nkunda Mahoro Batware, (d) Laurent Nkunda Batware, (e) General Nkunda, (f) Nkunda Mihigo Laurent, (g) Chairman, (h) Papa Six). Date of birth: (a) 6.2.1967, (b) 2.2.1967. Place of birth: North Kivu/Rutshuru, DRC (refers to date of birth (a)). Nationality: Congolese. Other information: (a) Former RCD-G General; (b) Founder, National Congress for the Peoples Defense, 2006; (c) Senior Officer, Rally for Congolese Democracy-Goma (RCD-G), 1998-2006; (d) Officer Rwandan Patriotic Front (RPF), 1992-1998; (e) Arrested by Rwandan authorities in Rwanda in January 2009 and replaced as commander of the CNDP; (f) Under house arrest in Kigali. Date of designation referred to in Article 5(1)(b): 10.11.2005. (18) FÃ ©licien Nsanzubukire (alias Fred Irakeza). Function: 1st battalion leader of the FDLR-FOCA (based in the Uvira-Sange area of South Kivu). Date of birth: 1967. Place of birth: Murama, Kinyinya, Rubungo, Kigali, Rwanda. Nationality: Rwandan. Other information: (a) Member of the FDLR since at least 1994 and operating in eastern DRC since October 1998; (b) As of June 2011 based in Magunda, Mwenga territory, South Kivu. Date of designation referred to in Article 5(1)(b): 23.12.2010. (19) Pacifique Ntawunguka (alias (a) Colonel Omega, (b) Nzeri, (c) Israel, (d) Pacifique Ntawungula). Function: Commander, Operational Sector North Kivu SONOKI  of FDLR-FOCA. Date of birth: (a) 1.1.1964, (b) 1964 (estimated). Place of birth: Gaseke, Gisenyi Province, Rwanda. Nationality: Rwandan. Other information: As of June 2011 based at Matembe, North Kivu. Date of designation referred to in Article 5(1)(b): 21.3.2009. (20) James Nyakuni. Nationality: Ugandan. Date of designation referred to in Article 5(1)(b): 10.11.2005. (21) Stanislas Nzeyimana (alias (a) Deogratias Bigaruka Izabayo, (b) Bigaruka, (c) Bigurura, (d) Izabayo Deo (e) Jules Mateso Mlamba). Function: Deputy Commander of the FDLR-FOCA. Date of birth: (a) 1.1.1966, (b) 1967 (estimated), (c) 28.8.1966. Place of birth: Mugusa (Butare), Rwanda. Nationality: Rwandan. Other information: As of June 2011 based at Mukoberwa, North Kivu. Date of designation referred to in Article 5(1)(b): 21.3.2009. (22) DieudonnÃ © Ozia Mazio (alias (a) Ozia Mazio, (b) Omari, (c) Mr Omari). Function: President of FEC in Aru territory. Date of birth: 6.6.1949. Place of birth: Ariwara, DRC. Nationality: Congolese. Other information: Believed to have deceased in Ariwara on 23 September 2008. Date of designation referred to in Article 5(1)(b): 10.11.2005. (23) Bosco Taganda (alias (a) Bosco Ntaganda, (b) Bosco Ntagenda, (c) General Taganda, (d) Lydia, (e) Terminator, (f) Tango, (g) Tango Romeo, (h) Major. Title: Brigadier-General. Function: de facto Deputy Commander of consecutive anti-FDLR operations Umoja Wetu , Kimia II , and Amani Leo  in North and South Kivu (since January 2009). Nationality: Congolese. Date of birth: (a) 1973, (b) 1974. Place of birth: Bigogwe, Rwanda. Other information: (a) Moved to Nyamitaba, Masisi territory, North Kivu, when he was a child; (b) As of June 2011 resides in Goma and owns large farms in Ngungu area, Masisi territory, North Kivu; (c) Nominated FARDC Brigadier-General by Presidential Decree on 11 December 2004, following Ituri peace agreements; (d) Formerly Chief of Staff in CNDP and became CNDP military commander since the arrest of Laurent Nkunda in January 2009; (e) UPC/L military commander; (f) CNDP Chief of Staff. Date of designation referred to in Article 5(1)(b): 10.11.2005. (24) Innocent Zimurinda (alias Zimulinda). Title: Lieutenant Colonel. Date of Birth: (a) 1.9.1972, (b) 1975. Place of Birth: Ngungu, Masisi Territory, North Kivu Province, DRC. Title: Colonel. Nationality: Congolese. Other information: (a) Integrated in the FARDC in 2009 as a Lieutenant Colonel, brigade commander in FARDC Kimia II Ops, based in Ngungu area; (b) In July 2009 promoted to full Colonel and became FARDC Sector commander in Ngungu and subsequently in Kitchanga in FARDC Kimia II and Amani Leo Operations; (c) Whereas he did not appear in the 31 December 2010 DRC Presidential ordinance nominating high FARDC officers, he de facto maintained his command position of FARDC 22nd sector in Kitchanga and wears the newly issued FARDC rank and uniform. Date of designation referred to in Article 5(1)(b): 23.12.2010. B. LEGAL PERSONS, ENTITIES AND BODIES (1) Butembo Airlines (alias BAL). Address: Butembo, DRC. Other information: Since December 2008, BAL no longer holds an aircraft operating license in the DRC. Date of designation referred to in Article 5(1)(b): 13.4.2007. (2) Congomet Trading House. Address: Butembo, North Kivu, DRC. Other information: (a) No longer exists as a gold trading house in Butembo, North Kivu; (b) Formerly listed as CONGOCOM. Date of designation referred to in Article 5(1)(b): 13.4.2007. (3) Compagnie AÃ ©rienne des Grands Lacs (CAGL), (alias Great Lakes Business Company (GLBC)). Address: (a) CAGL: Avenue President Mobutu, Goma, (CAGL also has an office in Gisenyi, Rwanda); (b) GLBC: PO Box 315, Goma, DRC (GLBC also has an office in Gisenyi, Rwanda). Date of designation referred to in Article 5(1)(b): 13.4.2007. (4) Machanga Ltd Address: Kampala, Uganda. Other information: (a) Gold export company (Directors: Mr Rajendra Kumar Vaya and Mr Hirendra M. Vaya); (b) In 2010 assets belonging to Machanga held in the account of Emirates Gold were frozen by Bank of Nova Scotia Mocatta (UK). Date of designation referred to in Article 5(1)(b): 13.4.2007. (5) Tous Pour la Paix et le DÃ ©veloppement (alias TPD). Address: Goma, North Kivu, DRC. Other information: (a) TPD is a non-governmental organisation; (b) Goma, with provincial committees in South Kivu, Kasai Occidental, Kasai Oriental and Maniema; (c) Officially suspended all activities since 2008; (d) In practice, as of June 2011 TPD offices are open and involved in cases related to returns of IDPs, community reconciliation initiatives, land conflict settlements, etc. Date of designation referred to in Article 5(1)(b): 10.11.2005. (6) Uganda Commercial Impex (UCI) Ltd Address: (a) Kajoka Street, Kisemente, Kampala, Uganda, (b) PO Box 22709, Kampala, Uganda. Other information: (a) Gold export company (Former directors: Mr Kunal Lodhia and Mr J.V. Lodhia); (b) In January 2011, Ugandan authorities notified the Committee that following an exemption on its financial holdings, Emirates Gold repaid UCIs debt to Crane Bank in Kampala, leading to final closure of its accounts. Date of designation referred to in Article 5(1)(b): 13.4.2007.